COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      State of Texas v. Zena Collins Stephens
                          Ex parte Zena Collins Stephens

Appellate case numbers: 01-19-00209-CR, 01-19-00243-CR

Trial court case number: 18DCR0152

Date motion filed:        August 14, 2020

Trial court:              344th District Court of Chambers County

        Appellee Zena Collins Stephens filed a motion for en banc reconsideration of this Court’s
July 9, 2020 opinion. The motion for en banc reconsideration is denied.

       It is so ORDERED.


Judge’s signature: ____/s/ Peter Kelly__________
                   Acting individually  Acting for the Court


En Banc Court consists of Chief Justice Radack, and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, Countiss, and Adams.

Justice Goodman, dissenting.


Date: October 6, 2020